SHI -IS
                                 ELECTRONIC RECORD




COA #      05-13-00978-CR                         OFFENSE:        46.04


           Roy Curtis Stuart Jr v. The State of
STYLE:     Texas                                  COUNTY:         Dallas

COA DISPOSITION:       AFFIRM                     TRIAL COURT:    Criminal District Court No. 7


DATE: 02/25/2015                   Publish: NO    TC CASE #:      F-1352718-Y




                         IN THE COURT OF CRIMINAL APPEALS


         Roy Curtis Stuart Jr v. The State of
                                                                           3M/-/5"
STYLE:   Texas                                         CCA#:

         PRO SE                       Petition         CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                    DATE:
         r* fuscc/                                    JUDGE:

date:    owl, 2 r 2jy/r                                SIGNED:                            PC:

JUDGE:     P<Z                                         PUBLISH:                          DNP:




                                                                                          MOTION FOR

                                                    REHEARING IN CCA IS:

                                                    JUDGE:




                                                                              ELECTRONIC RECORD